DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-17, drawn to an apparatus, classified in A61F2/012.
II.	Claims 18-20, drawn to a method of use, classified in A61B2/221.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the device of Invention I could be used to remove a clog in a drain.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Chris Davis on December 2, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8, line 1, Applicant claims “this axis of the slot”. It is unclear which axis of the slot Applicant is referring to in the claims. For examination purposes, examiner assumes Applicant intends to claim “an axis of the slot”.
	In claim 15, Applicant claims the shaft comprises “a first shaft connected to the outer body” and “a second shaft connected to the inner body”. It is unclear how a single shaft can be actually two separate shafts connected to two different bodies. For examination purposes, examiner will interpret the limitation of “the shaft” should read “the at least one shaft”. Such claim consideration requires reading independent claim 10, line 8 as introducing “at least one elongate shaft.” 
	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending from claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (“Brady” US 20130345739).
	Regarding claims 1-5 and 9, Brady discloses a device for removing a clot from a blood vessel having a constrained delivery configuration and an expanded deployed configuration ([0187]), the device comprising:
	(claim 1) a first shaft (4306), a second shaft (4309), and a framework of struts forming an expandable member extending distally from the first and second shafts (4303 + 4304), the expandable member comprising:
		an inner tubular lumen and a longitudinal axis extending therethrough (see Figs. 78a-b, the longitudinal axis along second shaft 4309);
		an inner body connected to the second shaft comprising a plurality of cells expandable in the deployed configuration around the longitudinal axis (4304);
		an outer body connected to the first shaft comprising a plurality of cells expandable in the deployed configuration to a greater extent than the inner body (4303) (see Fig. 78b showing the outer body 4303 overlaying the outer surface of a portion of the inner body 4304);
	the inner body and outer body translatable with respect to each other about the longitudinal axis between the deployed configuration (Fig. 78a) and a clot pinching configuration (Fig. 78b); and
	the cells of the inner body and the cells of the outer body being configured to pinch a clot located in the cells when in the clot pinching configuration (see Fig. 78b);
	(claim 2) wherein the cells of the inner body are approximately equal in size to the cells of the outer body (see Figs. 78a-b);
	(claim 3) wherein the expanded deployed configuration, the cells of the inner body are aligned with the cells of the outer body (see Fig. 78a);
	(claim 4) the cells of the inner and outer bodies configured to embed in the clot in the expanded deployed configuration ([0015]);
	(claim 5) the clot pinching configuration achieved by translating the inner body relative to the outer body until at least a portion of the clot is compressed between the cells of the inner body and the cells of the outer body (see Fig. 78b); and
	(claim 9) regions of the inner body and outer body being configured to exert an outward radial force on the clot to urge the clot towards the inner tubular lumen ([0015]).
	Regarding claims 10-17, Brady discloses a device for treating an occlusion in a body vessel, the device comprising:
	(claim 10) a tubular inner lumen configured about a longitudinal axis (lumen through outer body 4303);
	an inner body (4304) comprising a constrained delivery configuration ([0187]), an expanded deployed configuration (see Fig. 78a), and a plurality of struts forming an inner clot scaffolding section (see Fig. 78a);
	an outer body (4303) disposed around the inner body comprising a constrained delivery configuration ([0187]), an expanded deployed configuration (see Fig. 78a), and a plurality of struts forming an outer slot scaffolding section (see Fig. 78a); and
	at least one elongate shaft extending proximal to the inner and outer bodies (4309 + 4305 + 4306 + 4307);
	the inner body and outer body translatable with respect to each other about the longitudinal axis between the deployed configuration (see Fig. 78a) and a clot pinching configuration (see Fig. 78b); and
	at least a portion of a clot being compressed between the struts of the inner body and the struts of the outer body when the inner body is in the clot pinching configuration (see Fig. 78b);
	(claim 11) wherein the struts of the scaffolding sections of the inner and outer bodies form rings of cells (see Fig. 78a);
	(claim 12) wherein the cells of the inner body are approximately equal in size to the cells of the outer body (see Fig. 78a);
	(claim 13) wherein the expanded deployed configuration, the cells of the inner body being aligns with the cells of the outer body (see Fig. 78a);
	(claim 14) the scaffolding sections of the inner and outer bodies being configurated to exert an outward radial force on a clot to urge the clot radially inwards toward the inner tubular lumen ([0015]);
	(claim 15) wherein the at least one shaft comprises a first shaft connected to the outer body (4306) and a second shaft connected to the inner body (4309);
	(claim 16) the first shaft and the second shaft being configured to translate the inner body with respect to the outer body (see Figs. 78a-b); and
	(claim 17) the struts of the scaffolding sections of the inner and outer bodies configured for embedding in a clot in the expanded deployed configuration ([0015]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brady as applied to claim 1 above, and further in view of Schultz (US 20110054287).
	Regarding claims 6-8, Brady discloses the device of claim 1, (claim 6) the first shaft comprising an elongate body and an internal lumen (see Fig. 78a), and (claim 7) the second shaft disposed within the lumen of the fist shaft (see Fig. 78a); but does not disclose (claim 6) a slot approximate its distal end; (claim 7) an indexing pin extending radially from the outer surface of the second shaft, the indexing pin configured to engage with the slot of the first shaft; or (claim 8) an axis of the slot forming an angle with the longitudinal axis such that linear translation of the second shaft with respect to the first shaft causes rotation of the indexing pin within the slot.
	Brady does disclose the first shaft both rotating and translating along the second shaft ([0546[]; see Fig. 20a; “The engaging basket 414 may be any of the baskets described in this invention”), thus indicating a mechanism that allows for rotation and translation of the basket.
	Schultz discloses a second shaft 206’ disposed within the lumen of a first shaft 204’ and creating a camming mechanism for relative rotation and translation between the first and second shafts (see Fig. 27; [0095]). Schultz discloses a slot 232 in the second (inner) shaft 206’ and a pin 241 extending radially inward from the first (outer) shaft 204’ to engage with the slot 232, the slot 232 extending at an angle relative the longitudinal axis such that linear translation of the second shaft with respect to the first shaft causes rotation of the indexing pin within the slot (see Fig. 27). The only difference in Schultz is that the indexing pin extends radially inward from the outer shaft to engage a slot in the inner shaft, whereas Applicant claims the indexing pin extending radially outward from the inner shaft to engage a slot in the outer shaft. Both configurations result in the same linear translation and rotational movement effect.
First, Schultz is pertinent to the problem at hand because Brady discloses the need for a mechanism allowing the outer shaft to translate and rotate along the inner shaft, and Schultz provides a known mechanism for allowing relative linear translation and rotation between an inner tube and an outer tube. Second, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to combine the camming mechanism as taught by Schultz with the device of Brady to satisfy the stated need in Brady to have an outer shaft member rotate and translate linearly along the inner shaft member and accomplished by Schultz (Schultz, [0095]). Finally, Brady in view of Schultz discloses the claimed invention except for the cam pin extends radially inward from the outer shaft to the cam slot in the inner shaft.  It would have been obvious to one having ordinary skill in the art at the time the invention was made reverse the parts such that the cam pin extends outward from the inner shaft to engage a cam slot in the outer shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771